DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2020 and 05/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The following claimed benefit is acknowledged: the instant application, filed 06/04/2020 claims foreign priority to EP 19179656.4 , filed 06/12/2019.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
A. a plurality of apparatuses according to claim 7 connected in series such that the current dividers are connected to provide a resistor ladder in claim 13
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following:
A. In page 15 line 11, “basic computing element 400” should read “basic computing element 500” instead.
B. In page 15 line 31, “basic computing element 400” should read “basic computing element 600” instead.
C. In page 15 line 32, “FIG. 5A” should read “FIG. 6A” instead.
Appropriate correction is required.
Claim Objections
Claims 3, 10 and 18 are objected to because of the following informalities:
A. In claim line 1, “each resistance element” should read “each of the first resistance element and the second resistance element” instead for better clarity.
B. In claim 10, examiner suggests spelling out what the terms SRAM, DRAM, MRAM, RRAM, FRAM, NVM, or OxRAM stands for.
C. In claim 18 line 2, “the storage means” should read “the storing means” instead.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: analogue signal processing component in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Analogue signal processing (claim 16): See Fig. 7 reference 704 and page 16 lines 6-10 “The third portion 704 represents an analogue signal processing portion comprising an operational amplifier 706 which generates an analogue representation of the multiplied signal dependent on the switch positions which are determined by the respective control bits applied, and which of the summing and subtraction nodes of the operation amplifier the signals are provided to. It may therefore be referred to also as an N-bit multiplying digital-to-analogue converter (DAC.)”. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “cause the apparatus at least to perform: provide in an integrated circuit a resistive network comprising a first resistance element having a first resistance value and a second resistance element having a second resistance value, the first resistance element and the second resistance element of the resistive network being provided by one or more high-resistance contacts between conductors of the integrated circuit; and provide in the integrated circuit an electrical current from the resistive network to one of a summing node output and a subtraction node output for input to a corresponding summing node input and a subtraction node input of a signal processing component”. These limitations are unclear because they merely state  functions (provide in an integrated circuit a resistive network comprising a first resistance element having a first resistance value and a second resistance element having a second resistance value and provide in the integrated circuit an electrical current from the resistive network to one of a summing node output and a subtraction node output for input to a corresponding summing node input and a subtraction node input of a signal processing component) that are not performed by any structure recited in the claim. It is unclear whether the recited functions follow from the structure recited in the claim, i.e., the at least one processor and the at least one memory, so it is unclear whether the function requires some other structure or is simply a result of operating the system in a certain manner. Claims 2-18 inherit the same deficiency as claim 1 by reason of dependence.
Claim 4 recites “wherein resistive network is configured as a current divider and the second resistance value is substantially an integer multiple of the first resistance value”. This limitation is unclear because the term “substantially” is a relative terminology (term of degree), however, the specification fails to provide some standard for measuring that degree. Claims 5-6 recite the term substantially and are rejected for the same reason. Claim 6 further inherits the same deficiency as claim 5 by reason of dependence.
Claim 6 recites “the second resistor unit” in line 4. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is to be interpreted as a second resistor unit or the second resistance element. For purposes of examination, this is interpreted as the second resistance element.
Claim 9 recites “further comprising: store in the integrated circuit an electrical signal representing at least one control bit; and route the electrical current from the resistive network to one of the summing node output and the subtraction node output based on the value of the at least one control bit”. This limitation is indefinite because an apparatus is normally comprised of structures and not steps. Therefore, it is unclear how an apparatus can be further comprised of steps. For purposes of examination, these limitations are interpreted as being performed by additional structures.
Furthermore, these limitations are unclear because they merely state functions (store in the integrated circuit an electrical signal representing at least one control bit and route the electrical current from the resistive network to one of the summing node output and the subtraction node output based on the value of the at least one control bit) that are not performed by any structure recited in the claim. It is unclear whether the recited functions follow from the structure recited in the claim, i.e., the at least one processor and the at least one memory, so it is unclear whether the function requires some other structure or is simply a result of operating the system in a certain manner. Claims 10-11 inherit the same deficiency as claim 9 by reason of dependence.
Claim 11 recite “the storing means” in line 2. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this is interpreted as “storing means”.
Claim 13 recites “the current dividers” in lines 1-2 and “each storing means” in line 2. There is insufficient antecedent basis for these limitations in the claim. Further, claim 13 recites “a system comprising: a plurality of apparatuses according to claim 7 connected in series”. Claim 7 does not recite a plurality of apparatuses, so it is unclear whether each of the apparatuses are the apparatus of claim 7 or not. For purposes of examination, this is interpreted as a system comprising a plurality of memory cells and a plurality of resistive networks connected in series as shown in at least Fig. 2 and described in page 12 line 17-34. Furthermore, each storing means in interpreted as each memory cell of the plurality of memory cells, and the current dividers is interpreted as the plurality of resistive networks each comprising a first resistance element and a second resistance element and each configured as a current divider. Claims 14-18 inherit the same deficiency as claim 13 by reason of dependence.
Claim 14 recites “wherein the system is configured to provide coefficients for use in computing”. This limitation is unclear because it merely state a function (provide coefficients for use in computing) that is performed by any structure recited in the claim. It is unclear whether the recited functions follow from the structure recited in the claim, i.e., the at least one processor, the at least one memory, a plurality of memory cell, and a plurality of resistive network connected in series, so it is unclear whether the function requires some other structure or is simply a result of operating the system in a certain manner. Claim 15 inherit the same deficiency as claim 14 by reason of dependence.
Claim 17 recites “wherein the signal processing component is an analogue signal processing component, e.g. an operational amplifier”. This limitation is unclear because the use of examples in the claim creates confusion the intended scope of a claim. For purposes of examination, the signal processing component is interpreted as an operational amplifier as interpreted under 35 U.S.C. 112(f) claim interpretation.
Claim 20 recites “the two conductors” in line 2. There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant may want to recite “two conductors” instead.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Burr-Brown (NPL – “12-Bit, Parallel Input, Multiplying Digital-to-Analog Converter”), in view of Hynes et al. (US-PGPUB 2008/0094168 A1), hereinafter Hynes. Burr-Brown is cited in the IDS submitted 07/14/2020.
Regarding claim 19, Burr-Brown teaches 
providing in an integrated circuit a resistive network comprising a first resistance element having a first resistance value and a second resistance element having a second resistance value, (cover page, and page 11 including Figs. 25-26 integrated circuit – DAC7821; resistive network – R-2R ladder configuration; first resistance element – resistor R; first resistance value – resistance R of the resistor R; second resistance element – 2R; second resistance value – resistance 2R of the resistor 2R); and
providing in the integrated circuit an electrical current from the resistive network to one of a summing node output and a subtraction node output for input to a corresponding summing node input and a subtraction node input of a signal processing component (Page 11 including Figs. 25-26 electrical current – Iout1 and/or Iout2; one of a summing node output and a subtraction node output – one of the Iout1 and Iout2 output terminal/bus connecting to the input terminal of OPA277; corresponding summing node input and a subtraction node input – positive and negative input terminal of OPA277; signal processing component – OPA277; Note: summing node input and a subtraction node input are interpreted as positive and negative input terminal of the operational amplifier OPA277 consistent with applicant’s use of the terms summing and subtraction nodes in page 16 lines 6-11).
Burr-Brown does not explicitly teach the first resistance element and the second resistance element of the resistive network being provided by one or more high-resistance contacts between conductors of the integrated circuit.
However, on the same field of endeavor, Hynes discloses a resistor being provided by one or more high-resistance contacts between conductors of an integrated circuit (Hynes Fig. 3 and paragraphs [0001, 0007, 0023, 0026 one or more high-resistance contacts – Ti resistor or resistive material/layer 110; conductors – barrier material TiN 310a and 310b).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Burr-Brown using Hynes and fabricate the resistors in the DAC circuit of Burr-Brown by using one or more resistive layer in between conductors of the semiconductor integrated such as the TiN/Ti/TiN stack as disclosed by Hynes.
The motivation to do so is to provide resistors in a sandwich arrangement where outer layers are used to protect the resistor. For example, using the barrier layer of TiN to encapsulate the resistive layer Ti for blocking the diffusion of oxygen (Hynes paragraphs [0001, 0023]).
Therefore, the combination of Burr-Brown as modified in view of Hynes teaches the first resistance element and the second resistance element of the resistive network being provided by one or more high-resistance contacts between conductors of the integrated circuit.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Burr-Brown in view of Hynes as applied to claim 19 above, and further in view of Lai et al. (NPL – “Atomic Layer Deposition Stacked Tantalum Nitride Thin Film Resistor”), hereinafter Lai. Lai is cited on the IDS submitted 07/14/2020.
Regarding claim 20, Burr-Brown as modified in view of Hynes teaches all the limitations of claim 19 as stated above. Further, Burr-Brown as modified in view of Hynes teaches wherein the first and second resistance elements are provided  (Hynes Fig. 3 and paragraph [0023] “The resistive layer 110 is bounded above and below by a barrier layer 310a, 310b, and collectively the three layers form a stack arrangement”).
Burr-Brown as modified in view of Hynes does not explicitly teach wherein the first and second resistance elements are provided by an atomic deposition layer technique between the two conductors which are provided as conductive layers of the integrated circuit.
However, on the same field of endeavor, Lai discloses providing a resistor using an atomic layer deposition (ALD) technique (Lai section 2 and 3 “TaN films were deposited to a thickness of 20 nm by using ALD”; “TaN thin film resistors were effectively improved”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Burr-Brown in view of Hynes using Lai and use an atomic layer deposition (ALD) technique to provide the resistors.
The motivation to do so is because post resistors annealing (PRA) effects on the temperature coefficient of resistance (TCR) are much reduced for the ALD-stacked resistors (Lai section 1).
Therefore, the combination of Burr-Brown as modified in view of Hynes and Lai teaches wherein the first and second resistance elements are provided by an atomic deposition layer technique between the two conductors which are provided as conductive layers of the integrated circuit.

Claims 1-2, 4-5, 7-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burr-Brown in view of Hynes and Kim et al. (US-PGPUB 2015/0302912 A1), hereinafter Kim.
Regarding claim 1, Burr-Brown teaches 
provide in an integrated circuit a resistive network comprising a first resistance element having a first resistance value and a second resistance element having a second resistance value, (cover page, and page 11 including Figs. 25-26 integrated circuit – DAC7821; resistive network – R-2R ladder configuration; first resistance element – resistor R; first resistance value – resistance R of the resistor R; second resistance element – 2R; second resistance value – resistance 2R of the resistor 2R); and
provide in the integrated circuit an electrical current from the resistive network to one of a summing node output and a subtraction node output for input to a corresponding summing node input and a subtraction node input of a signal processing component (Page 11 including Figs. 25-26 electrical current – Iout1 and/or Iout2; one of a summing node output and a subtraction node output – one of the Iout1 and Iout2 output terminal/bus connecting to the input terminal of OPA277; corresponding summing node input and a subtraction node input – positive and negative input terminal of OPA277; signal processing component – OPA277; Note: summing node input and a subtraction node input are interpreted as positive and negative input terminal of the operational amplifier OPA277 consistent with applicant’s use of the terms summing and subtraction nodes in page 16 lines 6-11).
Burr-Brown does not explicitly teach at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: provide in an integrated circuit a resistive network comprising a first resistance element having a first resistance value and a second resistance element having a second resistance value, the first resistance element and the second resistance element of the resistive network being provided by one or more high-resistance contacts between conductors of the integrated circuit; and provide in the integrated circuit an electrical current from the resistive network to one of a summing node output and a subtraction node output for input to a corresponding summing node input and a subtraction node input of a signal processing component.
However, on the same field of endeavor, Hynes discloses a resistor being provided by one or more high-resistance contacts between conductors of an integrated circuit (Hynes Fig. 3 and paragraphs [0001, 0007, 0023, 0026 one or more high-resistance contacts – Ti resistor or resistive material/layer 110; conductors – barrier material TiN 310a and 310b).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Burr-Brown using Hynes and fabricate the resistors in the DAC circuit of Burr-Brown by using one or more resistive layer in between conductors of the semiconductor integrated such as the TiN/Ti/TiN stack as disclosed by Hynes.
The motivation to do so is to provide resistors in a sandwich arrangement where outer layers are used to protect the resistor. For example, using the barrier layer of TiN to encapsulate the resistive layer Ti for blocking the diffusion of oxygen (Hynes paragraphs [0001, 0023]).
Therefore, the combination of Burr-Brown as modified in view of Hynes teaches the first resistance element and the second resistance element of the resistive network being provided by one or more high-resistance contacts between conductors of the integrated circuit.
Burr-Brown as modified in view of Hynes does not explicitly teach at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: provide in an integrated circuit a resistive network comprising a first resistance element having a first resistance value and a second resistance element having a second resistance value, the first resistance element and the second resistance element of the resistive network being provided by one or more high-resistance contacts between conductors of the integrated circuit; and provide in the integrated circuit an electrical current from the resistive network to one of a summing node output and a subtraction node output for input to a corresponding summing node input and a subtraction node input of a signal processing component.
However, on the same field of endeavor, Kim teaches an apparatus comprising at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to fabricate a part of an integrated circuit that includes a resistance element (Kim claim 20 apparatus - lithographic device; memory – non-transitory computer-readable medium; computer program code - lithographic device-executable instructions; processor – computer component executing the lithographic device-executable instructions).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Burr-Brown in view of Hynes using Kim and configure the system of Burr-Brown to include a memory to store a program code, and a processor to execute the program code to fabricate the circuit shown in the cover page including the sub-circuit shown in Figs. 25 and 26 of Burr-Brown. Both Burr-Brown and Kim are related to resistance elements and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is automating fabrication of a circuit that includes resistance elements by executing a program code that specifies the design of the circuit. See MPEP 2141.III(A).
Therefore, the combination of Burr-Brown as modified in view of Hynes and Kim teaches an apparatus comprising at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: provide in an integrated circuit a resistive network comprising a first resistance element having a first resistance value and a second resistance element having a second resistance value, the first resistance element and the second resistance element of the resistive network being provided by one or more high-resistance contacts between conductors of the integrated circuit; and provide in the integrated circuit an electrical current from the resistive network to one of a summing node output and a subtraction node output for input to a corresponding summing node input and a subtraction node input of a signal processing component.

Regarding claim 2, Burr-Brown as modified in view of Hynes and Kim teaches all of the limitations of claim 1 as stated above. Further, Burr-Brown as modified in view of Hynes and Kim teaches wherein the resistive network is configured as a current or voltage divider (Burr-Brown Fig. 25 the R-2R DAC circuit is configured as a current divider).

Regarding claim 4, Burr-Brown as modified in view of Hynes and Kim teaches all of the limitations of claim 1 as stated above. Further, Burr-Brown as modified in view of Hynes and Kim teaches wherein resistive network is configured as a current divider and the second resistance value is substantially an integer multiple of the first resistance value (Burr-Brown Fig. 25 the R-2R DAC circuit is configured as a current divider; further, 2R is an integer multiple of R).

Regarding claim 5, Burr-Brown as modified in view of Hynes and Kim teaches all of the limitations of claim 1 as stated above. Further, Burr-Brown as modified in view of Hynes and Kim teaches wherein the second resistance value is substantially twice that of the first resistance value (Burr-Brown Fig. 25 2R is twice of R).

Regarding claim 7, Burr-Brown as modified in view of Hynes and Kim teaches all of the limitations of claim 1 as stated above. Further, Burr-Brown as modified in view of Hynes and Kim teaches further comprises a memory cell for storing at least one bit of data (Burr-Brown cover page memory cell – portion of the DAC register storing one bit of data; at least one bit of data – data bits DB11-DB0; page 16 parallel interface section).

Regarding claim 8, Burr-Brown as modified in view of Hynes and Kim teaches all of the limitations of claim 7 as stated above. Further, Burr-Brown as modified in view of Hynes and Kim teaches further comprises a write node via which the memory cell is set or reset (Burr-Brown page 5 write node – terminal 17                         
                            R
                            /
                            
                                
                                    W
                                
                                -
                            
                        
                    ; “Read/Write. When low, use in conjunction with                         
                            
                                
                                    C
                                    S
                                
                                -
                            
                        
                     to load parallel data. When high, use with                         
                            
                                
                                    C
                                    S
                                
                                -
                            
                        
                      to read back contents of DAC register”; page 16 parallel interface section).

Regarding claim 9, Burr-Brown as modified in view of Hynes and Kim teaches all of the limitations of claim 1 as stated above. Further, Burr-Brown as modified in view of Hynes and Kim teaches further comprising:
store in the integrated circuit an electrical signal representing at least one control bit (Burr-Brown cover page, page 5, and page 16 parallel interface section “Data are loaded to the DAC7821 as a 12-bit parallel word”; electrical signal representing at least one control bit – the 12-bit data DB11-DB0; Brown Fig. 25 and page 11 first paragraph “Each 2R leg of the ladder is either switched to louT1 or the louT2 terminal”; each bit of DB11-DB0 controls each switch to connect to the louT1 or the louT2 terminal; data are loaded to the DAC register using the parallel interface/bidirectional bus); and
route the electrical current from the resistive network to one of the summing node output and the subtraction node output based on the value of the at least one control bit (Burr-Brown Fig. 25 and page 11 first paragraph “Each 2R leg of the ladder is either switched to louT1 or the louT2 terminal”; each bit of DB11-DB0 controls each switch to connect to the louT1 or the louT2 terminal”; page 11 third paragraph “Each DAC code determines the 2R leg switch position to either GND or lout”).

Regarding claim 10, Burr-Brown as modified in view of Hynes and Kim teaches all of the limitations of claim 9 as stated above.
Burr-Brown as modified in view of Hynes and Kim does not explicitly teach further comprises, for storing, a one of a SRAM, DRAM, MRAM, RRAM, FRAM, NVM flash, or OxRAM memory cell implemented on the integrated circuit.
However, on the same field of endeavor, Kim discloses a Magnetoresistive Random Access Memory (MRAM) cell including a magnetic tunnel junction (MTJ) storage element that can represent a logic “0” in one state and a logic “1” in the other state (Kim paragraph [0003]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Burr-Brown in view of Hynes and Kim using Kim and replace the DAC register of Burr-Brown with MRAM cells for storing in the input data DB11-DB0 such as using one MRAM cell for storing one bit of the input data to represent a bit “0” or a bit “1”. The substitution of the DAC register for the MRAM cells yields predictable results to one of ordinary skill in the art. The predictable result is a memory cell for storing one bit of data. See MPEP 2141.III(B).
Therefore, the combination of Burr-Brown as modified in view of Hynes and Kim teaches further comprises, for storing, a one of a SRAM, DRAM, MRAM, RRAM, FRAM, NVM flash, or OxRAM memory cell implemented on the integrated circuit.

Regarding claim 12, Burr-Brown as modified in view of Hynes and Kim teaches all of the limitations of claim 1 as stated above. Further, Burr-Brown as modified in view of Hynes and Kim teaches wherein the apparatus is configured to be used in Digital Fourier Transform (DFT) Conversions, Fast Fourier Transform (FFT) Conversions, Discrete Cosine Transform (DCT) conversions, digital-to analogue converters or successive approximation ratio (SAR) analogue-to-digital converters (Burr-Brown cover page, Fig. 25 and page 11 first paragraph “The DAC7821 is a CMOS 12-bit current output digital-to-analog converter (DAC)”).

Regarding claim 13, Burr-Brown as modified in view of Hynes and Kim teaches all of the limitations of claim 7 as stated above. Further, Burr-Brown as modified in view of Hynes and Kim teaches a system comprising: a plurality of apparatuses according to claim 7 connected in series such that the current dividers are connected to provide a resistor ladder and wherein each storing means is configured to receive as input a respective control bit (Burr Brown Fig. 25 and page 11 first paragraph resistor ladder – R-2R ladder configuration; current dividers – 12 R-2R circuits connected in series; storing means – plurality of portions, i.e. 12 portions of the DAC register each storing one bit of data to collectively store the 12-bit data; control bit – 12-bit data DB11-DB0; Fig. 25, page 5, and page 11 first paragraph “Each 2R leg of the ladder is either switched to louT1 or the louT2 terminal”; each bit of DB11-DB0 controls each switch to connect to the louT1 or the louT2 terminal).

Regarding claim 14, Burr-Brown as modified in view of Hynes and Kim teaches all of the limitations of claim 13 as stated above. Further, Burr-Brown as modified in view of Hynes and Kim teaches wherein the system is configured to provide coefficients for use in computing (Burr-Brown Fig. 25 the R-2R ladder configuration is used for digital to analog conversion, i.e. converting data bits DB11-DB0 to an analog output where digital to analog conversion corresponds to the computing and data bits DB11-DB0 corresponds to the coefficients).

Regarding claim 15, Burr-Brown as modified in view of Hynes and Kim teaches all of the limitations of claim 14 as stated above. Further, Burr-Brown as modified in view of Hynes and Kim teaches wherein the coefficients are configured to be used in multiplication, division, addition and/or subtraction computational processes (Burr-Brown page 11 Equation (1) shows the DAC code, i.e. data bits DB11-DB0 is used for multiplication and division to calculate the analog output; title “12-Bit, Parallel Input, Multiplying Digital-to-Analog Converter”).

Regarding claim 16, Burr-Brown as modified in view of Hynes and Kim teaches all of the limitations of claim 13 as stated above. Further, Burr-Brown as modified in view of Hynes and Kim teaches further comprising an analogue signal processing component having a summing node input and a subtraction node input for receiving the routed electrical currents from the respective summing node outputs and subtraction node outputs of the series-connected apparatuses to provide at least a multiplier function (Burr-Brown page 11 including Fig. 26 analogue signal processing component – op amp OPA277; summing node input – positive input terminal; subtraction node input – negative input terminal; Note: summing node input and a subtraction node input are interpreted as positive and negative input terminal of the operational amplifier OPA277 consistent with applicant’s use of the terms summing and subtraction nodes in page 16 lines 6-11).

Regarding claim 17, Burr-Brown as modified in view of Hynes and Kim teaches all of the limitations of claim 16 as stated above. Further, Burr-Brown as modified in view of Hynes and Kim teaches wherein the signal processing component is an analogue signal processing component, e.g. an operational amplifier (Burr-Brown Fig. 26).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Burr-Brown in view of Hynes and Kim as applied to claim 1 above, and further in view of Lai.
Regarding claim 3, Burr-Brown as modified in view of Hynes and Kim teaches all the limitations of claim 1 as stated above. Further, Burr-Brown as modified in view of Hynes and Kim teaches wherein each resistance element is comprised of one or more resistive contacts formed  (Hynes Fig. 3 and paragraph [0023] “The resistive layer 110 is bounded above and below by a barrier layer 310a, 310b, and collectively the three layers form a stack arrangement … A typical metal chosen for the resistive layer is titanium (Ti)”).
Burr-Brown as modified in view of Hynes and Kim does not explicitly teach wherein each resistance element is comprised of one or more resistive contacts formed by atomic layer deposition (ALD) of material to provide the one or more high-resistance contacts between the conductors.
However, on the same field of endeavor, Lai discloses providing a resistor using an atomic layer deposition (ALD) technique (Lai section 2 and 3 “TaN films were deposited to a thickness of 20 nm by using ALD”; “TaN thin film resistors were effectively improved”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Burr-Brown in view of Hynes and Kim using Lai and use an atomic layer deposition (ALD) technique to provide the resistors.
The motivation to do so is because post resistors annealing (PRA) effects on the temperature coefficient of resistance (TCR) are much reduced for the ALD-stacked resistors (Lai section 1).
Therefore, the combination of Burr-Brown as modified in view of Hynes, Kim and Lai teaches wherein each resistance element is comprised of one or more resistive contacts formed by atomic layer deposition (ALD) of material to provide the one or more high-resistance contacts between the conductors.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Burr-Brown in view of Hynes and Kim as applied to claim 9 above, and further in view of McLachlan et al. (US Patent No. 8,537,043 B1), hereinafter McLachlan.
Regarding claim 11, Burr-Brown as modified in view of Hynes and Kim teaches all of the limitations of claim 9 as stated above. Further, Burr-Brown as modified in view of Hynes and Kim teaches further comprises, for routing, a semiconductor switch  (Burr-Brown Fig. 25 and page 11 semiconductor switch – switches connecting the 2R leg to either Iout1 or Iout2 terminal; cover page “The DAC7821 is a CMOS 12-bit current output digital-to-analog converter (DAC)”).
Burr-Brown does not explicitly teach the semiconductor switch comprising first and second transistors.
However, on the same field of endeavor, McLachlan discloses digital to analog converter comprising an R-2R ladder configuration, and a plurality of switches. Furthermore, McLachlan discloses that the switches are MOS switches comprising of a p-channel MOSFET (PMOS) and an n-channel MOSFET (NMOS) (McLachlan Figs. 1-2, 5 and col 1 lines 13-64 where the p-channel MOSFET (PMOS) and the n-channel MOSFET corresponds to the first and second transistors).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Burr-Brown in view of Hynes and Kim using McLachlan and replace the switches of Burr-Brown with MOS switches comprising a first and second transistor as taught by McLachlan. Both Burr-Brown and McLachlan are related to digital to analog converters and one of ordinary skill in the art could have substituted each of the semiconductor switch of Burr-Brown for the semiconductor switch shown in Fig. 2 of McLachlan, and the results of the substitution would have been predictable. The predictable result is a switch circuit that turns either one of the NMOS or the PMOS in response to the control bit. See MPEP 2141.III(B).
Therefore, the combination of Burr-Brown as modified in view of Hynes, Kim, and McLachlan teaches further comprises, for routing, a semiconductor switch comprising first and second transistors, the value of the control bit stored in the storing means determining the state of the semiconductor switch.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burr-Brown in view of Hynes and Kim as applied to claim 13 above, and further in view of Kallam et al. (US-PGPUB 2020/0401206 A1), hereinafter Kallam.
Regarding claim 18, Burr-Brown as modified in view of Hynes and Kim teaches all of the limitations of claim 13 as stated above.
Burr-Brown as modified in view of Hynes and Kim does not explicitly teach the system being arranged to implement at least part of a neural network in which the control bits stored by the storage means of the series-connected apparatuses represent multiplier coefficients.
However, on the same field of endeavor, Kallam discloses a system for a convolutional neural network that includes digital to analog converters (DACs), each DAC receiving a digital input value, converts the value to an analog output that is used for a multiplication operation (Kallam Figs. 1a-1c and paragraph [0011]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Burr-Brown in view of Hynes and Kim using Kallam and configure the DAC circuit of Burr-Brown to implement a part of a neural network by storing the digital inputs representing multiplier coefficients on the DAC register which are then converted to analog outputs that are used for multiplication. 
The motivation to do so is to realize a circuit for a neural network with very low power consumption by performing at least the multiplication in the analog domain (Kallam paragraphs [0003, 0008]).
Therefore, the combination Burr-Brown as modified in view of Hynes, Kim, and Kallam teaches the system being arranged to implement at least part of a neural network in which the control bits stored by the storage means of the series-connected apparatuses represent multiplier coefficients.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burr-Brown in view of Hynes and Kim as applied to claim 5 above, and further in view of Choi et al. (US-PGPUB 2012/0133538 A1), hereinafter Choi.
Regarding claim 6, Burr-Brown as modified in view of Hynes and Kim teaches all of the limitations of claim 5 as stated above.
Burr-Brown as modified in view of Hynes and Kim does not explicitly teach wherein the high resistance contacts have substantially the same resistance value, the first resistance element comprising two or more high-resistance contacts connected in parallel to provide the same resistance as one high-resistance contact forming the second resistor unit.
However, on the same field of endeavor, Choi discloses a digital to analog converter (DAC) configured as an R-2R ladder network comprising a first resistor device having a resistance value R and a second resistor device having a resistance value 2R. Further, Choi discloses that the first resistor device is formed by connecting two resistor having the resistance value of 2R in parallel (Choi Fig. 7 and 10 and paragraphs [0099-0100, 0082]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Burr-Brown in view of Hynes and Kim using Choi and configure the first resistor R of Burr-Brown as two resistors each having a resistance 2R connected in parallel as taught by Choi. Fig. 7 and paragraph [0082] of Choi discloses that two resistors having the same resistance, for example 8R connected in parallel is equivalent to half the resistance of each resistor, i.e. 4R. Therefore, one of ordinary skill in the art could have substituted the resistor R of Burr-Brown for two resistors 2R connected in parallel, and the results of the substitution would have been predictable since they are equivalent circuits. The predictable result is a DAC configured as an R-2R ladder network having resistors that have the same or substantially the same resistance values.
Therefore, the combination of Burr-Brown as modified in view of Hynes, Kim, and Choi teaches wherein the high resistance contacts have substantially the same resistance value, the first resistance element comprising two or more high-resistance contacts connected in parallel to provide the same resistance as one high-resistance contact forming the second resistor unit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kulkarni et al. (US-PGPUB 2016/0379695 A1) discloses a binary weighted resistive DAC circuit includes a set of resistors and an operational amplifier. Further, Kulkarni discloses that one or more of the resistors may be formed in higher metal layers (e.g., metal layer 3 and/or metal layer 4) of an integrated circuit and some examples of resistive memory elements that may be used for the resistor cells 102 include a resistive random access memory (RRAM) which uses metal oxides, such as nickel oxide (NiO) and/or hafnium oxide (HfO2). Further, Kulkarni discloses that RRAM elements include an insulator disposed between two metal layers, and the resistance of the insulator can be modulated by the application of an electric field.
Ramakrishna et al. (NPL – “Design of low power 10GS/s 6-Bit DAC using CMOS technology”) and Kester (NPL – “Basic DAC Architectures II: Binary DACs”) are related to a digital to analog converter (DAC) configured as R-2R ladder network (Ramakrishna Fig. 4 and Kester Figs. 4-6). Cited in the IDS submitted 07/14/2020 and in the European Search Report.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182